                                                       United States District Court
                                                       Central District of California
                                                                AMENDED                                                               JS-3
 UNI TE D ST A TES OF AMER ICA vs.                                         D ocket No.          CR08-1066-PSG

 Defendant       LEVON SEDRAKYAN                                          Social S ecurity No. _L ..Q_ _I         0
         Sedrakian, Levon Souren (birth name)
         Sedrakian, Levon; Sedrakyan, Leron                                (Last 4 digits)
 akas:   Sedrakyan, Levon Souren; Sedzakian, Levon

                                          ,JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                               MONTH DAY YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date. __1=2___
                                                                                                                      18_______1_7____,

 CO UNSEL l   ________________R_ TN_ _D_S_tev_ _e_M_ e_is_ ter_ ________________
              � GUILTY, and the court being satisfied that there is a factual basis for the plea. D            D NOT
                                                                           (Name of Counsel)

__P_L_E_ A__,                                                                                         NOLO
                                                                                                    CONTENDERE                  GUILTY
  FINDING            There being a finding/verdict of GU ILTY, defendant has been convicted as charged of the offense(s) of:

                     Conspiracy to Commit Health Care Fraud, in violation of Title 18 U.S.C. § 1349, as charged in Count Two
                     of the Indictment.

JUD GMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND P R OB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   CO MM         Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
 _ O_R _DER
         _ _ __. custody of the Bureau of Prisons to be imprisoned for a term of:

27 months.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediateI y.

It is ordered that the defendant shall pay restitution in the total amount of $2,412,853 pursuant to Title
18 U.S.C. § 3663A, to victim(s) as set forth in a separate victim list prepared by the Probation Office
which this Court adopts, and which reflects the Court's determination of the amount of restitution due
to each victim(s). The victim list, which shall be forwarded to the fiscal section of the Clerk's Office,
shall remain confidential to protect the privacy interests of the victim(s).

The defendant shall be held jointly and severally liable with co-participants, Andranik Mirzoyan and
Aram Mirzoyan (Docket No. CR08-078 ) for $600,977 of restitution; Jesus Zamarripa (Docket No.
CR0S-00450), for $123,141 of restitution; and with Andrews Asante (Docket No. CR08-08-01077), for
$365,771 of restitution. The victim's recovery is limited to the amount of their loss and the defendant's
liability for restitution ceases if and when the victim receives full restitution.

The defendant shall comply with General Order No. 01-05.

CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page I
